PER CURIAM.
This is a reargument of part of an appeal which came before this court at the October term, 1907, and was determined by an order of this court, made and entered November 29, 1907. Leave to reargue this appeal was granted upon defendant’s motion by order of this court made and entered on January 22, 1908. The original appeal was by defendant from so much of the order of the City Court, grade and entered on July 12, 1907, as denied defendant’s motion for a bill of particulars of plaintiff’s complaint in certain respects. Upon the appeal, the order was modified, and, as modified, affirmed. See 106 N. Y. Supp. 1094. After further consideration of the case, upon the reargument, we conclude that'the defendant is en*21titled to more information with respect to the allegations of the complaint. While the plaintiff should not be required to disclose his evidence in making a detailed recital of his version of the accident, still he should be required to state how the accident occurred to the extent of showing in what respect the defendant is claimed to have been negligent, so as to disclose upon what theory the plaintiff seeks to hold him liable. See Wood v. Hoffman, 121 App. Div. 638, 106 N. Y. Supp. 308.
The order must be further modified as above indicated, without further costs to either party. Settle order on notice.